Title: William Madison to James Madison, 6 March 1832
From: Madison, James
To: Madison, William


                        
                            
                                Dr Brother
                            
                            
                                
                                    
                                
                                6th Mar, 1832
                            
                        
                        
                        I can find no paper relating to the Shares in Loyal Company. No paper was transmitted by me to Richmond. The
                            Books of the Company contain the evidence of our Fathers interest in the Shares. I have for a long time wished to visit
                            you but the very low state of my wife’s health has prevented me. If I can leave her at night I will come up in a day or
                            two and examine the Ledgers & papers in your possession. Yrs very affecly
                        
                            
                                Wm Madison
                            
                        
                    